Title: From William Cranch to John Quincy Adams, 11 August 1826
From: Cranch, William
To: Adams, John Quincy


				(Confidential)
					Dear Sir—
					Alexa. D.C. 11. Augt. 1826.
				
				I have recd. a letter from a friend of Mr. Wint, in which he says “Mr. Wint had difficulty in consenting to pronounce a joint eulogy on Mr. A. & Mr. J.—because he knew Mr. J.—most intimately—was thoroughly acquainted with his person—manners, public & private—habits of action & study—acquirements as a scholar—tones & modes of thinking—and everything which constituted the individuality of the man, and of his whole life. That he was very ignorant of Mr. A. never having even seen him: That therefore he could & must draw a full portrait of the one; & could not of the other; but must necessarily do him injustice. But I & one or two others, urged that the effect of his refusing; on public opinion, would not be favorable, & suggested that his defects might be remedied by your kindness in furnishing to him, in such shape as you should prefer, the information he wanted—He yielded to the suggestion—I promised to communicate with you—& he went on his trip, for which he had previously prepared. Now, my dear, Sir, altho’ almost a stranger, & having no possible right to impose burdens or ask favours, I intreat of you, do this kindness. It is important to Mr. W.—and the fame of your relation. May I hope to hear from you early on this subject.”—I have promised to give Mr. Wint all the information in my power. My recollection, however, of the leading incidents in the early part of your late venerable father’s political life, is not accurate. I shall therefore be very much obliged to you, if you can find time to give me the dates of the most remarkable events in his life—and of his writings; or to refer me to any accessible sources of such information, or any other which may assist me in doing justice to a character I so much venerate.With the most affectionate respect  / I am, Dr Sir, most sincerely / your friend & obedt. servt.
				
					W. Cranch.
				
				
					Will you be so good as to forward send me, the eulogies by Mr Webster & Mr. Knapp as soon as published?
				
			